Title: To James Madison from William Charles Coles Claiborne, 26 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans Decr. 26: 1806.

This letter is merely to acknowledge the receipt of your dispatches of the 9th. and 12th. ultimo, which were brought by the Post on yesterday.  Except these, no other communications from the Government to me have reached my hands since the month of July last, and I mention this, that you may perceive whether there have been any interceptions or not.  I have the honor to be, with great respect, Sir your mo: obt. Servt.

William C. C. Claiborne


P.S.  We have no late Intelligence off Burr.  I shall write you, more particularly by a private Conveyance.
W. C. C. C.

